 LOCAL1291,INT'L LONGSHOREMEN'S ASSOCIATION257Local 1291,International Longshoremen's Association and Inter-national Longshoremen's AssociationandPennsylvania SugarDivision,National Sugar Refining CompanyLocal 1291, International Longshoremen's Association and Inter-national Longshoremen's Association;and their agents JamesT.Moock, Clifford Carterand Richard AskewandPennsyl-vania Sugar Division,National Sugar Refining Company.Cases Nos. 41-CD-417 and 4-CC-129.April 241, 1963DECISION AND ORDEROn November 23, 1962, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondents and the GeneralCounsel filed exceptions to the Intermediate Report and briefs in sup-port thereof.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additions and modifica-tions noted below.1.We agree with the Trial Examiner that the Respondents violatedSection 8(b) (4) (i) and (ii) (D) of the Act.The Trial Examinererred, however, by failing independently to evaluate the evidence rele-vant to the issue in this complaint proceeding.He concluded that hewas bound by the Board's findings made in the prior Section 10(k)proceeding which resulted in a Decision and Determination of Disputeissued July 19, 1962.' In the 10(k) case, the Board merely foundthat there was reasonable cause to believe that an 8(b) (4) (D) viola-tion had occurred, and in its determination of the dispute awardedthe work in question to employees who are represented by Local, 1648,Sugar Refinery Workers, AFL -CIO, herein called Sugar Workers,rather than to longshoremen, who are represented by RespondentLocal 1291. An award of disputed work made by the Board in aDecision and Determination of Dispute is not open to review by aTrial Examiner in a proceeding on an 8(b) (4) (D) complaint.How-ever, the standard of proof as to the inducement and coercion aspectsin this unfair labor practice proceeding is not "reasonable cause to1137 NLRB 1451.142 NLRB No. 37. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieve," but "preponderance of the evidence" as required in any otherunfair labor practice case.'As our findings and conclusions hereinare based uponour de novoreview of the entire record, the TrialExaminer's failure independently to evaluate the evidence in the in-stant proceeding is harmless.'Pennsylvania Sugar Division, National Sugar Refining Company,herein called National, has a refinery and warehouse in Philadelphia,where it is engaged in the processing and refining of raw sugar. It re-ceives part of its raw sugar supply from oceangoing vessels which aredocked and unloaded at pier 46, which is immediately adjacent to theplant.National subcontracts the unloading of ships to Jarka Cor-poration, herein called Jarka, a stevedoring company, which employslongshoremen for this work.The longshoremen are represented byRespondent Local 1291.At some point in National's warehouse, alsoon pier 46, warehousemen, who are members of Sugar Workers, whichrepresentsNational's production and maintenance employees, takeover the handling of the sugar and move it into the refinery. In 1960National installed an additional and new method for receiving rawsugar at pier 14, which is located about 3 miles from the plant.Atpier 14, longshoremen unload the sugar and place it in railroad carsfor transportation to pier 44 which, like pier 46, is adjacent to theplant.At pier 44, National has devised a rotary dump arrangementto receive the sugar.The operation of the rotary dump at pier 44and certain sampling work at pier 14 were assigned by National to itsown employees who, as noted above, are represented by Sugar Workers.Several weeks prior to March 1, 1960, when the first shipment ofraw sugar was due to arrive at pier 14 and another shipment wasalso due at pier 46, James Moock, an international vice president ofInternational Longshoremen's Association, herein called ILA, askedNational's refinery manager, J. K. Davis, which employees were goingto be assigned to work at the newly constructed rotary dump.4 Davisreplied that National's own employees would do that work, whereuponMoock stated that unless members of Local 1291 were used, the ILA"would give them [National's employees] a hell of a fight for theirjobs."On February 29, 1960, Moock, in a conversation with Weber,toldWeber that National would have trouble if it sent samplers fromthe refinery to pier 14.On March 1, ships loaded with raw sugar were docked at piers 14and 46. Jarka, following customary procedure, sought to hire long-2 Chicago Typographical Union No. 16 (Central Typesetting and ElectrotypingCo.), 138NLRB 231(LR.);Local 46,Wood,Wire and Metal Lathers International Union, AFL-CIO,and Brian Dillon its Business Representative(Precrete,Inc.),140 NLRB 1.$International Typographical Union et at.(Worcester Telegram Publishing Company,Inc.),125 NLRB 759, 761.4 In the prior Decision and Determination of Dispute,this conversation was inadvertentlydescribed as having taken place between Moock and Joseph Weber, National's industrialrelations director. LOCAL 1291, INT'L LONGSHOREMEN'S ASSOCIATION259shoremen for work at both locations, using the Local 1291 shapeupat pier 46 and another shapeup at pier 551/2, the pier from Which long-shoremen are usually dispatched for work at pier 14.Without ex-ception, longshoremen refused to accept a work ticket or to go onduty.Richard Askew, president of Local 1291, accompanied byseveral delegates of that Local, conferred with the longshoremenat both piers prior to the actual shapeup.At the hearing, Askewasserted that the men told him that they would not work until thedisputed work was assigned to them.After the longshoremen's re-fusal to accept work, Askew stood by, but did not speak to them.On the same day, during a meeting at pier 46, with representatives ofNational and Jarka, Askew stated that no longshoremen would unloadthe ships unless some of the disputed job assignments were given tomembers of Local 1291. Present at this meeting were Moock, Clif-ford Carter, a vice president of ILA, Captain Drury, Jarka's portsupervisor, and officials of National.Later that day, Weber receiveda telephone call from Moock, who asked how much sugar was storedin the refinery.On being advised that there was a week's supply ofraw sugar, Moock stated that he would have to shut down the refinery.Thereafter, longshoremen did not resume work until March 5, 1960,when the United States District Court for the Eastern District ofPennsylvania issued a temporary restraining order (46 LRRM 2047).Although there is no direct proof that Respondents ordered thelongshoremen to refuse Jarka's offer to work on National's sugarshipments between March 1 and 5, 1960, we are convinced that thecircumstances as a whole, especially the occurrences at the shapeups,lead to the inescapable inference that Askew, president of Local 1291,induced or encouraged the longshoremen to withhold their services.'The record also shows conclusively that Respondents threatened bothNational and Jarka with a strike if the disputed work was not as-signed to their satisfaction.Upon the foregoing facts and the entirerecord, we find that a preponderance of the evidence establishes thatRespondents violated Section 8(b) (4) (i) and (ii) (D) of the Actby inducing or encouraging longshoremen to engage in a work stop-page between March 1 and 5, 1960, and by threatening off'ici'als ofNational and Jarka to strike with an object of forcing National toassign the disputed work to employees represented by Local 1291,rather than to employees represented by Sugar Workers.'5 SeeI.B.E.W., Local 501 etat. (SamuelLanger) V. N.L.R.B.,341 U.S. 694, 701, 702(1961).6In part the Respondents' exceptions to the Intermediate Report are in the nature of amotion to reconsider the Board's award of the disputed work made in the prior Decision andDetermination of Dispute.We have examined the arguments in support of the motion andfind that they do not contain matter which was not previously considered by the Board.Accordingly, the motion for reconsideration is denied.712-548-64--vol. 142-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.A majority of the Board finds that Respondents' conduct alsoviolated Section 8(b) (4) (i) and (ii) (B) of the Act, as it is apparentthat an additional object of such conduct was to compel Jarka to ceasedoing business with National.'The Respondents argue that (1)National and Jarka are coemployers and, therefore, there was aprimary strike and no neutral employer was enmeshed in the dis-pute; and (2) the sole object of the work stoppage activities was toobtain the assignment of the disputed work for longshoremen.The record does not support the Respondents' contention that Na-tional and Jarka are coemployers.National does not employ long-shoremen for unloading ships carrying raw sugar, but contracts withJarka, a stevedoring company, for such work. Jarka is a subcon-tractor for many other employers and shipping companies in the portsof Philadelphia, Pennsylvania, Camden, New Jersey, and Wilming-ton,Delaware; consequently, it is clear that it operates an independ-ent and substantial business enterprise.Although representatives ofNational participate in the discussion of grievances involving long-shoremen which may arise between Local 1291 and Jarka, such griev-ances are finally resolved by the latter two parties.National's assign-ment of a clerk to check with Jarka's timekeeper is merely for thepurpose of determining the number of longshoremen used on a job inorder to reconcile the billing costs submitted by Jarka.Jarka em-ploys its own foremen and gang bosses who directly supervise thework of the longshoremen.Accordingly, we find that National andJarka are not coemployers.'It is clear that Respondents sought to achieve the assignment ofthe disputed work to longshoremen by causing a disruption of thebusiness relationship between National and Jarka.Respondents' con-duct was designed to cause Jarka to bring pressure on National tomake such assignments.This objective seems plain, as Jarka hadneither the authority nor control over the assignment of the disputedwork and, therefore, Respondents' conduct, directed against Jarka,had an object of enmeshing Jarka which was a neutral to the dispute.7Members Fanning and Brown dissent from this finding.In Member Fanning's view theBoard's unanimous finding that a jurisdictional dispute exists in these cases.precludes afinding that the Respondents'conduct for the purpose of resolving this dispute is alsoviolative of Section 8(b) (4) (B)with respect to the very same parties involved in thejurisdictional dispute.While the remedy for the violation of Section 8(b) (4) (D)coincidesin these cases with the majority'sfinding and the remedy of a violation of Section8(b) (4) (B),Member Fanning points out that a logical extension of the majority's viewwould enjoin a union,found to be lawfully striking for work awarded to it-by-the-Boardin a Section 10(k) determination,from continuing such conduct under the conflicting provi-sions of Section 8(b) (4) (B).Member Brown is of the opinion that the sole object ofRespondents' conduct was to obtain an assignment of the disputed work.Accordingly, inthe circumstances of these cases,he believes that no inference of other objectives iswarranted.8N.L.R.B. v. Denver Building and Construction Trades Council et al.(Gould & Preisner),341 U.S. 675,689-690(1951).Members Fanning and Brown,because of their positionsstated above,find it unnecessary to decide the coemployer question. LOCAL1291,INT'L LONGSHOREMEN'S ASSOCIATION261The Board has held that a disruption of an existing business relation-ship, even though something less than a total cancellation of the rela-tionship, is for a "ceasedoing business" object within the meaning ofSection 8(b) (4) (B) of the Act? Accordingly, we conclude that Re-spondents' inducement of Jarka's employees to engage in a work stop-page and threats to Jarka's officials, with an object of forcing Jarkato cease doing business with National, was violative of Section8(b) (4) (i) and (ii) (B) of the Act.10ORDERUpon the entire record in these cases and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondents,Local 1291,International Longshoremen'sAssociation and International Long-shoremen's Association,their officers,agents,representatives,succes-sors,and assigns,including James T. Moock, Clifford Carter, andRichard Askew,shall:1.Cease and desist from engaging in, or inducing or encouragingany individual employed by Jarka Corporation,or any other em-ployer, to engage in a strike or a refusal in the course of his employ-ment to perform any services;or threatening,coercing,or restrainingPennsylvania Sugar Division,National Sugar Refining Company,Jarka Corporation,or any other employer,where an object thereof,in either case, is :(a)To force or require Jarka Corporation or any other employerto cease doing business with National Sugar.(b)To force or require National Sugar to assign the work of sam-pling or the operation of the rotary dump to employees represented byLocal 1291,International Longshoremen'sAssociation,rather thanto employees represented by Local 1648, Sugar RefineryWorkers,AFL-CIO,except insofar as any such conduct is permitted underSection 8(b) (4) (D) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a.)Post at its business offices and meeting halls in Philadelphia,Pennsylvania,copies of the attached notice marked"Appendix." 11'Local 3,Inte,national Brotherhood of ElectricalWorkers, AFL-CIO (New York Tele-phone Co.),140 NLRB 729."N L.R.B. V. Local 101, International Union of Operating Engineers,AFL-CIO (Ets-Hokin & Galvan,Inc.),decided March 12,1963,133 NLRB 1728.In accordance with the request of the General Counsel and as supported by the record, weshall add as individual respondents in the preamble to the Board'sOrder, the followingpersons:Richard Askew,president of Local 1291,and James T. Moock and Clifford Carter,vice presidents of ILA.For the reason stated by the Trial Examiner in the IntermediateReport, we reject Respondents'objection to a broad Order as modified herein."In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of said notice, to be furnished by the Regional Director for theFourth Region, shall, after being duly signed by authorized repre-sentatives, be posted by the Respondents immediately upon receiptthereof, and be maintained by them for 60 consecutive days thereafter,in conspicuous places, including all places where notices to its mem-bers are customarily posted.Reasonable steps shall be taken by Re-spondents to insure that said notices are not altered, defaced, orcovered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector, Fourth Region, for posting by National Sugar and JarkaCorporation, the Employers willing, at all locations where notices totheir respective employees are customarily posted.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have takento comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 1291, INTERNATIONAL LONGSHORE-MEN'S ASSOCIATION AND INTERNATIONAL LONGSHOREMEN'S ASSOCIA-TION, AND TO ALL EMPLOYEES OF PENNSYLVANIA SUGAR DIVISION,NATIONAL SUGAR REFINING COMPANY AND JARKA CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT engage in, or induce or encourage any individualemployed by Jarka Corporation, or any other employer, to engagein a strike or a refusal in the course of his employment to per-form any services; or threaten, coerce, or restrain National Sugar,Jarka Corporation, or any other employer, where in either casean object thereof is: (1) forcing or requiring Jarka Corporation,or any other employer, to cease doing business with NationalSugar; or (2) forcing or requiring National Sugar to assign thework of sampling or the operation of the rotary dump to em-ployees represented by Local 1291, International Longshoremen'sAssociation, rather than to employees represented by Local 1648,Sugar Refinery Workers, AFL-CIO, exceptinsofaras any suchconduct is permitted under Section 8(b) (4) (D) of the Act.LOCAL 1291, INTERNATIONALLONGSHOREMEN'SASSOCIATION,Labor Organization.Dated----------------By-------------------------------------(RICHARD ASKEW,President) LOCAL 1291, INT'L LONGSHOREMEN'S ASSOCIATION263INTERNATIONAL LONGSHOREDIEN'S ASSOCIATION,Labor Organization.Dated----------------By-------------------------------------(CLIFFORD CARTER,Two President)Dated----------------By-------------------------------------(JA\IES T \IOOCii,Vice President)This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1700 Bankers Securities Building, Walnut and Juniper Streets,Philadelphia,Pennsylvania, 19107,TelephoneNo.Pennypacker5-2612, if they have any question concerning this notice or compliancewith its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn March 1, 1960, National Sugar filed a charge in the above-cited CD case,and on the next day filed a charge in the CC caseThe charges were duly served.On April 5, 1960, the General Counsel of the National Labor Relations Boardissued a complaint in the CC case.Answers in the CC case were filed on April 7and 13, 1960. By order of the Regional Director for the Fourth Region the hearingin the CC case was postponed indefinitely on April 19, 1960.As to the CD case, and as noted in the Board's Decision, Determination ofDispute and Order (137 NLRB 1458), a hearing upon the issues therein raisedwas held in March and April, 1960.Upon the evidence adduced in that case (aproceeding under Section 10(k) of the Act) the Board, on July 19, 1962, issuedits said Order.On August 31, 1962, the said Regional Director issued an Order consolidatingthe two cases, and a complaint and notice of hearing in the CD case. Pursuant tonotice, a hearing on the consolidated cases was held on October 10, 1962, in Phila-delphia, Pennsylvania, before Trial Examiner C. W. Whittemore.At the opening of the hearing and upon motion of its counsel Local 1648, SugarRefinery Workers, AFL-CIO, was permitted to intervene to the extent of its interest.All parties were represented by counsel and were granted full opportunity to presentevidence pertinent to the issues, to argue orally, and to file briefs.Argument waswaived and briefs have been received from General Counsel and the Respondents.At the hearing all parties agreed that, in lieu of duplication, all evidence, bothoral and documentary, which had been taken in the earlier CD case and upon whichthe Board had issued its above-cited Order, should be received in these consolidatedcases and that: (1) "such evidence as was submitted there is submitted here byGeneral Counsel to support the allegations of the consolidated complaints and isoffered by the Respondent in support of its position with reference to the allegationsof these two complaints"; and (2) "that neither party will offer other evidence inthese proceedings and that the issues in Cases 4-CC-129 and 4-CD-47 are herebysubmitted to the Trial Examiner and the Board on the basis" of such evidencepreviously adduced.Disposition of the Respondents' motion to dismiss the complaints, upon whichruling was reserved at the conclusion of the hearing, is made by the following find-ings, conclusions, and recommendations.Upon the record thus made, and upon all the evidence adduced in the two cases,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE CHARGING PARTYThe complaints in both cases allege, the answer in the CC case admits, the Boardfound in the Section 10(k) proceeding, and it is here found that: Pennsylvania 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDSugar Division,National Sugar Refining Company is engaged in the business ofprocessing and refining cane sugar at Philadelphia,Pennsylvania.In the operationof its business it ships products valued at more than$50,000 annually to pointsoutside the State of Pennsylvania.In the cited case the Board found that"Nationalis engaged in commerce and that it will effectuate the policies of the Act to assertjurisdiction in this proceeding."II.THE LABOR ORGANIZATIONS INVOLVEDLocal 1291, International Longshoremen's Association, International Longshore-men's Association, and Local 1648, Sugar Refinery Workers, AFL-CIO, are labororganizations within the meaning of the Act. James T. Moock is an internationalvice president of ILA; Clifford Carter is an international representative of ILA; andRichard Askew is the president of Local 1291, ILA.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesThe issues here involved stem from a dispute between the Respondents andNational Sugar concerning the assignment of certain work.To the Trial Examineritappears unnecessary here to review in detail the nature of this dispute, since theBoard in the above-cited decision made comprehensive findings on this subject bywhich, of course, the Trial Examiner is bound. (No new evidence was adducedat the instant hearing.)It is enough here, the Trial Examiner believes, to set out the Board's ultimate "de-termination of dispute."This is quoted:Plant employees engaged as samplers at Pier 14 and plant employees atthe rotary dump, currently represented by Local 1648, Sugar Refinery Workers,AFL-CIO, are entitled to perform the work for National's Philadelphia, Penn-sylvania, operations.Accordingly, International Longshoremen's Associationand its Local 1291 are not entitled to force or require National to assign theabove-mentioned disputed work to longshoremen, who are currently representedby Local 1291.In the same case the Board ordered that:Within 10 days from the date of this Decision and Determination of Dispute,International Longshoremen's Association and its Local 1291, shall notify theRegional Director for the Fourth Region, in writing, whether or not they willrefrain from forcing or requiring National, by means proscribed by Section8(b) (4) (D) of the Act to assign the work in dispute to members of Local 1291.At the hearing in the instant case counsel for the Respondents conceded that "wedid not send that letter in."The Trial Examiner concludes and finds that theRespondents have not complied with the above-quoted provision of the Board'sOrder.'It would appear, then, that the only issue before the Trial Examiner is to determinewhether or not the Respondents, as alleged in the amended complaints, have violatedSection 8(b)(4)(i), (ii)(B) and (D) of the Act.B.Relevant factsThe specific provisions of the Act here invoked are:SEc 8(b) It shall be an unfair labor practice for a labor organization oritsagents-(4) (i) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in an industry affecting commerce toengage in, a strike or a refusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle or work on any goods, articles,materials, or commodities or to perform any services; or (ii) to threaten, coerce,or restrain any person engaged in commerce or in an industry affecting com-merce, where in either case an object thereof is:*******1 General Counsel, in his brief, appropriatelycitesBechtel Corporation,et al.,112 NLRB812, andFrank W. Hake et al.112 NLRB 1097 LOCAL 1291, INT'L LONGSHOREMEN'S ASSOCIATION265(B) forcing or requiring any person to cease using, selling,handling, trans-porting, or otherwise dealing in the products of any other producer, processor,or manufacturer, or to cease doing business with any other person ... .*******(D) forcing or requiring any employer to assign particular work to employeesin a particular labor organization or in a particular trade, craft, or class ratherthan to employees in another labor organization or in another trade, craft, orclass, unless such employer is failing to conform to an order or certificationof the Board determining the bargaining representative for employees performingsuch work.As to theissuesrelevant to Section 8(b) (4) (i)and (ii)the Board has alreadymade certain findings which the Trial Examiner considers himself without authorityto disturb.[137 N.L.R.B. 1458 at p. 1460.] In summary such relevant findingsare:. .. The first bulk sugar ship was due to arrive on March 1, 1960. Severalweeks before that day, James Moock, International vice president of the ILA,asked Joseph Weber, National's industrial relations director, which employeeswere going to be assigned to work at the newly constructed rotary dump loca-tion near the plant.Weber replied that National's own employees would dothat work and Moock then said thatunlessILA Local 1291 members were used,the ILA "would give them [National's employees] a hell of a fight for theirjobs "On February 29, 1960, National assigned the sampling work at pier 14 andthe rotary dump jobs at pier 44 to its regular plant employees represented bythe Sugar Workers.On the same day, Weber had a conversation with Moock,who told Weber that if Nationalsentsamples from the refinery to pier 14,itwould have trouble.The next day, March 1, loaded ships were docked at both piers, bagged sugarat pier 46 and bulk cargo at pier 14. Jarka 2 took the usual steps to put long-shoremen to work at both locations, using the Local 1291 shapeup at pier 46and another shapeup at pier 55V2, the customary one applicable to any long-shoremen work at pier 14. To a man, every longshoreman refused to accept awork ticket or to go on duty.Richard Askew, president of Local 1291, andseveral delegates of that local attended the shapeup at pier 551/2 but said nothingto the men Jarka was seeking to put to work. Askew spoke to Jarka's foreman,and further efforts to win the longshoremen over were discontinued.Very quickly after this development, a meeting was held in the office ofNational's dock superintendent at pier 46; present were representatives of Jarka,National, and the ILA.At this meeting, Askew claimed on behalf of long-shoremen the jobs of samplers at pier 14 and the jobs at the rotary dump onpier 44.Efforts to settle the matter, which included a telephone conversationbetween Askew and Tom Meyers,businessrepresentative of the Sugar Workers,were unsuccessful.Askew told J. K. Davis, National's manager, that the sugarcompany had no right to train or hire men from the plant, who are membersof the Sugar Workers, to work on pier 14 and at the rotary dump on pier 44,without first considering members of Local 1291; he also said that no long-shoremen were goingto work on any of the piers. Later that day, Weberreceived a telephone call from Moock, who asked how much sugar was storedin the refinery.On being advised that there was a week's supply of raw sugar,Moock stated that he would have to shut down the refinery.The longshoremen refused to work until March 5, 1960, when the UnitedStates District Court for the Eastern District of Pennsylvania issued a temporaryrestrainingorder.Thereafter, longshoremen accepted employment offeredby Jarka.C. Conclusions as to violationsof 8(b)(4)(i) and (ii)On the basis of the Board's findings the Trial Examiner adopts the conclusionsurged by General Counsel in his brief. ". . that Respondents' insistentwork de-mands, accompanied by threats made to National and Jarka representatives, to shutdown National, to make trouble, and to refuse to unload National's ships, in connec-2Corporation a stevedoring company which, as the Board found, "hires longshore-men for this work and bills National on the basis of a cost plus arrangement " ThusJarka is clearly an employer within the meaning of the Act and is engaged in an Industryaffecting commerce 266DECISIONSOF NATIONALLABOR RELATIONS BOARDtion with the timeliness of the strike which occurred in the presence of Union officials,and the failure of Respondent's representatives to take action to get the longshore-men to return to work, clearly establishes the Respondents' unlawful conduct withinthe meaning of Section 8(b) (4) (i) and (ii) of the Act." 3D. Conclusions as to violation of 8(b) (4) (i) and (ii) (B)The foregoing findings of the Board also support, as General Counsel contends, theconclusion here made that the Respondents' conduct was for a "cease doing business"object proscribed by subsection (B) of Section 8(b) (4). It is clear that an object ofthe Respondents threats and inducement and encouragement of employees not tounload National's ships was to force Jarka, a secondary employer, to cease doingbusiness with National.E. Conclusions as to violation of 8(b) (4) (i) and (ii) (D)The foregoing findings of the Board also sustain, as General Counsel urges, theconclusion here made that the Respondents' conduct had as an object the forcing ofan employer to assign particular work to one labor organization rather than to an-other-conduct prohibited by Section 8(b) (4) (i) and (ii) (D).Counsel for the Respondents conceded at the hearing that there is in existence no"certification of the Board determining the bargaining representative for employees"here involved.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities and conduct of the Respondents, as described above, occurring inconnection with the operations of National Sugar, described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States of the United States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, theTrial Examiner will recommend that they cease and desist therefrom and take certainaction to effectuate the policies of the Act.In his brief General Counsel urges that a broad cease and desist order be recom-mended, in view of the similarity of this case with that cited above, involving the sameRespondent Unions (137 NLRB 1178). The Trial Examiner finds merit in thisposition.4Upon the basis of the foregoing findings and upon the entire record in the con-solidated cases, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 1291, International Longshoremen's Association, International Long-shoremen's Association, and Local 1648, Sugar Refinery Workers, AFL-CIO, arelabor organizations within the meaning of Section 2(5) of the Act. James T. Moockand Clifford Carterare agentsof ILA; Richard Askew is anagentof Local 1291,ILA.2.Pennsylvania Sugar Division, National Sugar Refining Company, and JarkaCorporation are employers engaged in an industry affecting commerce.3.By inducing and encouraging employees of Jarka to engage in a strike or arefusal in the course of their employment to perform services and by threatening,restraining, and coercing management representatives of National Sugar, with theobject of forcing or requiring Jarka to cease doing business with National Sugarand with the further object of forcing National Sugar to assign particular work toone labor organization rather than another, the Respondents have engaged in un-8 General Counsel cites :International Hod Carriers, etc, Local No. 1140(Gilmore Con-struction Company),127NLRB 541;Local282,International Brotherhood of Teamsters,etc (Twin County Transit His, Inc), 137 NLRB 858;International Longshoremen'sAsso-ciation, AFL-CIO; International Longshoremen's Association, Local No 169.1, AFL-CIO;and James T. Moock; and Clifford Carter (The Board of Harbor Commissioners, Wilming-ton, Delaware),137 NLRB 1178.4SeeInternational Association of Heat and Frost Insulators andAsbestosWorkers(Insul-Coustsc Corporation),139 NLRB 659. SEIBERLING RUBBER COMPANY, BATESVILLE DIVISION267fair labor practices within the meaning of Section 8(b) (4) (i), (ii) (B) and (D) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]SeiberlingRubber Company,BatesvilleDivisionandUnitedRubber, Cork,Linoleum and Plastic Workers of America,AFL-CIO.Case No. 26-CA-1302.April 241, 1963DECISION AND ORDEROn February 21, 1963, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter the General Counsel and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Boarddismissedthe complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed June 14, 1962, and an amended charge filed July 23, 1962, byUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, hereincalled the Union, the General Counsel of the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Twenty-sixth Region, issued hiscomplaint dated October 30, 1962, against Batesville Rubber Company.The nameof the Company was amended at the hearing and now appears in the case asSeiberling Rubber Company, Batesville Division.The complaint against the desig-nated company, herein called the Respondent, alleged that the Respondent had en-gaged and wasengaging in unfairlabor practices affecting commerce within themeaningof Section 8(a)(3) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.The Respondent's answerdenies theallegationsof unlawful conduct in the complaint.Upon notice of hearingduly served upon theparties ahearing was held at Batesville, Arkansas, on Decem-ber 14, 1962, before TrialExaminerThomas N. Kessel. All parties were representedby counsel.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence was afforded all parties.Oral arguments by the partiesat the close of thehearing andthe brief filed by the Respondent have been carefullyconsidered.142 NLRB No. 29.